Case 1:18-cv-24023-EGT Document 59 Entered on FLSD Docket 10/15/2019 Page 1 of 14




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 2018-CIV-24023- TORRES

   SAMUEL SCHULTZ,

           Plaintiff,

   v.

   ROYAL CARIBBEAN CRUISES LTD. D/B/A
   AZAMARA CLUB CRUISES,

           Defendant.
                                                    /

        DEFENDANT ROYAL CARIBBEAN CRUISES LTD.’S AMENDED ANSWER
             AND DEFENSES TO PLAINTIFF’S AMENDED COMPLAINT

          Defendant Royal Caribbean Cruises Ltd. d/b/a Azamara Club Cruises (“RCCL”), pursuant

  to Fed. R. Civ. P. 12(a), answers the numbered paragraphs of the Amended Complaint filed by

  Plaintiff Samuel Schultz (“Plaintiff”) and presents the following defenses:

                                     “NATURE OF THE ACTION”

          1.      RCCL admits this purports to be an action for damages and other relief under Title I

  of the Americans With Disabilities Act (“ADA”), as amended, 42 U.S.C. §§ 12101 et seq., and the

  Florida Civil Rights Act (“FCRA”), Fla. Stat. §§ 760.01 et seq., but denies RCCL violated the ADA

  or FCRA or that Plaintiff is entitled to any relief.

          2.      RCCL admits only that it made a conditional offer of employment to Plaintiff as a

  performer onboard an Azamara ship. RCCL denies it “hired” Plaintiff.

          3.      Denied.

          4.      RCCL admits only that it made a conditional offer of employment to Plaintiff on or

  about March 1, 2018, and, pending pre-employment medical clearance and background checks,
Case 1:18-cv-24023-EGT Document 59 Entered on FLSD Docket 10/15/2019 Page 2 of 14




  Plaintiff was housed in a dormitory on the campus of Florida International University leased by RCCL

  where he began rehearsals for an engagement aboard an Azamara ship scheduled to depart March 25,

  2018. RCCL further admits that Plaintiff did not successfully complete the pre-employment medical

  clearance, and therefore was never hired by RCCL. RCCL denies any remaining allegations.

          5.      RCCL admits Plaintiff was not examined by RCCL medical personnel but denies that

  Plaintiff was denied the opportunity to appeal the decision not to hire him for shipboard duty.

          6.      RCCL admits Plaintiff has brought this action for damages and other relief but denies

  RCCL violated any law or that Plaintiff is entitled to any relief.

                                   “JURISDICTION AND VENUE”

          7.      RCCL admits this Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

          8.      Admitted.

          9.      RCCL admits venue is proper in the Southern District of Florida.

                                               “PARTIES”

  “Samuel Schultz”

          10.     RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.

          11.     Denied. RCCL admits only that on or about March 1, 2018, it made Plaintiff a

  conditional offer of employment as a performer on an Azamara cruise ship subject to, among other

  things, successful completion of a pre-employment medical review and Plaintiff meeting the

  qualifications for shipboard employment.

          12.     RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.

          13.     Denied.




                                                     2
Case 1:18-cv-24023-EGT Document 59 Entered on FLSD Docket 10/15/2019 Page 3 of 14




  “Royal Caribbean Cruises, Ltd. [sic]”

          14.    RCCL admits only that is a global cruise vacation company that operates cruise ships

  worldwide, that it is a Liberian corporation, and has its corporate headquarters in the Port of Miami,

  Florida. RCCL denies that it is an “American” company as no American corporation owns or controls

  RCCL.

          15.    RCCL admits its stock is publicly traded on the New York Stock Exchange but denies

  the remaining allegations.

          16.    Denied.

          17.    RCCL admits that, as of December 31, 2017, the allegations contained in Paragraph

  17 were accurate.

          18.    RCCL admits that, as of December 31, 2017, the allegations contained in Paragraph

  18 were accurate.

          19.    RCCL admits that, as of December 31, 2017, the allegations contained in Paragraph

  19 were accurate.

  “Azamara Club Cruises”

          20.    RCCL admits only that Azamara Club Cruises (“Azamara”) is a brand of RCCL.

  RCCL denies Azamara is a legal entity capable of suing or being sued and further denies that Azamara

  is a proper Defendant in this case.

          21.    Admitted.

          22.    Denied.

          23.    Denied as phrased because Azamara is not a separate legal entity from RCCL.


  “MCO Productions LLC”




                                                    3
Case 1:18-cv-24023-EGT Document 59 Entered on FLSD Docket 10/15/2019 Page 4 of 14




            24.   RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.

            25.   RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.

            26.   RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.

            27.   RCCL admits that MCO created the productions to be performed aboard Azamara

  cruise ships and that RCCL had the authority to approve the content of productions and performers

  engaged in those productions; otherwise denied.

            28.   RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.

                                 “EXHAUSTION OF REMEDIES”

            29.   RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.

            30.   RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.

            31.   RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations, except that RCCL admits the EEOC issued Plaintiff a Notice of Right to Sue on or about

  September 21, 2018, and that Exhibit B to the Amended Complaint is a copy of the Right to Sue

  notice.

                                   “FACTUAL ALLEGATIONS”

            32.   RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations of Paragraph 31. RCCL admits only that it provided Plaintiff a conditional offer of




                                                    4
Case 1:18-cv-24023-EGT Document 59 Entered on FLSD Docket 10/15/2019 Page 5 of 14




  employment aboard the Azamara Journey, which was scheduled to depart from Singapore on March

  25, 2018 and reach its final destination in Stockholm, Sweden in July 2018.

          33.    RCCL admits only that the Azamara Journey is a foreign-flagged vessel. RCCL

  denies the remaining allegations.

          34.    Denied.

          35.    Denied.

  “Mr. Shultz’s Employment and Onboard Responsibilities with the Defendants”

          36.    RCCL denies that it “hired” Plaintiff. With regard to the remaining allegations, RCCL

  is without sufficient knowledge to admit or deny and therefore denies them.

          37.    RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.

          38.    RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.

          39.    RCCL denies that it “maintained complete control of the employment relationship” as

  it did not ever employ Plaintiff. RCCL also denies that it “terminat[ed]” Plaintiff’s employment as

  RCCL never employed him. As to the remaining allegations, RCCL presently has insufficient

  information to admit or deny and therefore denies the allegations.

          40.    RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.

          41.    RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations as it does not presently know what information MCO provided to Plaintiff.




                                                   5
Case 1:18-cv-24023-EGT Document 59 Entered on FLSD Docket 10/15/2019 Page 6 of 14




          42.    RCCL admits that had Plaintiff successfully completed the hiring process, he would

  have been given a Letter of Employment with RCCL for an initial term of approximately 17 weeks,

  with RCCL having an option to extend the employment for an additional period of employment.

          43.    RCCL does not know what “Agreement” is being referred to in Paragraph 43 but

  admits that Paragraph 43 describes some of the duties and activities that would have been expected

  of Plaintiff had he been hired for the shipboard position with RCCL.

          44.    RCCL admits that Plaintiff was required to complete an online safety training, as are

  all employees or prospective employees with conditional offers of employment, but presently has

  insufficient information to admit or deny and therefore denies the remaining allegations.

          45.    RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.

  “Required Medical Examination”

          46.    RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations, except that it admits Plaintiff’s offer of employment was conditioned on his successful

  completion of, among other things, a pre-employment medical examination and review.

          47.    RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations, except that RCCL admits Plaintiff had a medical examination with an outside provider

  on or about January 26, 2018.

          48.    RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations, except that RCCL admits Plaintiff had a medical examination with an outside provider

  on or about January 26, 2018.

          49.    RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.




                                                    6
Case 1:18-cv-24023-EGT Document 59 Entered on FLSD Docket 10/15/2019 Page 7 of 14




          50.     RCCL admits only that on February 15, 2018, PEME Nurse Specialist Marian

  Gertrude D. Vasquez, emailed Ms. Rojo, and that the email speaks for itself. RCCL denies that the

  remaining allegations accurately reflect the full substance of the email message.

          51.     Admitted.

          52.     RCCL admits only that on February 27, 2018, Plaintiff emailed RCCL PEME a letter

  dated February 26, 2018, from Dr. Bernard M. Gerber, M.D., the contents of which letter speaks for

  itself. RCCL denies the remaining allegations.

          53.     RCCL admits only that the February 26, 2018, letter from Dr. Bernard M. Gerber

  speaks for itself and that the allegations of this paragraph capture some but not all of the material

  statements contained in Dr. Gerber’s letter.

          54.     RCCL admits only that the February 26, 2018, letter from Dr. Bernard M. Gerber

  speaks for itself and that the allegations of this paragraph capture some but not all of the material

  statements contained in Dr. Gerber’s letter.

          55.     RCCL admits only that the February 26, 2018, letter from Dr. Bernard M. Gerber

  speaks for itself and that the allegations of this paragraph capture some but not all of the material

  statements contained in Dr. Gerber’s letter, while at the same time misstating other statements

  contained in Dr. Gerber’s letter.

          56.     RCCL admits only that Dr. Gerber also filled out a “Safety” form, the contents of

  which speak for itself.

          57.     RCCL admits only that RCCL PEME sent an email dated March 2, 2018 to Vanessa

  Rojo at Crew Member Medical LLC confirming that PEME had received the letter from Plaintiff’s

  psychiatrist which was being reviewed, and inquiring as to whether Rojo had received additional




                                                    7
Case 1:18-cv-24023-EGT Document 59 Entered on FLSD Docket 10/15/2019 Page 8 of 14




  information about Plaintiff’s lab work results and codeine allergy. RCCL admits the third and fourth

  sentence of Paragraph 57.

  “Finalizing Clearance and Beginning Rehearsal”

          58.    RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.

          59.    RCCL admits that Plaintiff traveled to Miami on or about March 4, 2018 and began

  rehearsals while his pre-employment medical review was pending. RCCL denies the remaining

  allegations.

          60.    RCCL admits Plaintiff had the opportunity to tour the Azamara Quest, which is a sister

  ship of the Azamara Journey, but denies the remaining allegations.

          61.    RCCL admits that the RCCL PEME team, which included PEME Nurse Specialist

  Ineisa Real, sent an email to Plaintiff on March 9, 2018, the contents of which speaks for itself. RCCL

  further admits that the email informed Plaintiff that RCCL could not move forward with approval for

  Plaintiff’s work at sea because he did not meet the applicable maritime medical standards.

          62.    RCCL admits that Plaintiff met with Signe Bjorndal, Mr. Fandrei, and Monica

  Soderman on or about March 9, 2018, and discussed the results of Plaintiff’s pre-employment medical

  review. RCCL denies the remaining allegations.

          63.    Denied.

          64.    RCCL admits that Ms. Bjorndal agreed at the end of the meeting on or about March

  9, 2018, to look into Plaintiff’s concerns but RCCL denies the remaining allegations, including

  Plaintiff’s assertion that Bjorndal said she would “get the matter cleared up.”


  “Termination or, in the Alternative, Refusal to Hire Based on Mr. Schultz’s Disability or

  Perceived Disability”



                                                     8
Case 1:18-cv-24023-EGT Document 59 Entered on FLSD Docket 10/15/2019 Page 9 of 14




           65.   Denied.

           66.   RCCL admits only that Dr. Benjamin Shore sent an email to Plaintiff on March 13,

  2018, the contents of which speak for itself, explaining that under the International Labor

  Organization’s medical guidelines for seafarers, RCCL could not clear him medically for duty at sea.

           67.   RCCL admits only that Dr. Benjamin Shore sent an email to Plaintiff on March 13,

  2018, the contents of which speak for itself. RCCL denies that Paragraph 66 accurately states what

  Dr. Shore wrote; instead, Paragraph 66 is Plaintiff’s argumentative characterization of what Dr. Shore

  wrote.

           68.   Admitted.

           69.   Denied.

           70.   RCCL presently has insufficient information to admit or deny and therefore denies the

  allegations.

           71.   RCCL admits that it sent an email to Plaintiff on March 15, 2018, the contents of

  which speak for itself, but which confirmed that he was deemed not medically fit for duty at sea under

  applicable regulations.

                                      “CLAIMS FOR RELIEF”

                                    “FIRST CLAIM FOR RELIEF
                                 (Discrimination Because of Disability)
                 (Title I of the Americans With Disabilities Act, 42 U.S.C 12112(a).)
                                       (Against All Defendants)”

           72.   Defendant repeats its responses to Paragraphs 1 through 71 as stated above.

           73.   The allegations in this Paragraph contain statement of law to which no response is

  required. To the extent a response is required, RCCL admits the ADA generally prohibits

  employment discrimination on the basis of disability.

           74.   Denied.



                                                    9
Case 1:18-cv-24023-EGT Document 59 Entered on FLSD Docket 10/15/2019 Page 10 of 14




          75.     Denied.

          76.     Denied.

                                  “SECOND CLAIM FOR RELIEF

                               (Discrimination Because of Handicap)
                  (Florida Civil Rights Act of 1992, Fla. Stat. Ann. § 760.01 et seq.)

          77.     Defendant repeats its responses to Paragraphs 1 through 76 as stated above.

          78.     The allegations in this Paragraph contain statement of law to which no response is

   required. To the extent a response is required, RCCL admits the FCRA generally prohibits

   employment discrimination on the basis of handicap.

          79.     Denied.

          80.     Denied.

          81.     Denied.

                                             “PRAYER FOR RELIEF”

          Defendant denies that Plaintiff is entitled to any of the relief requested in the unnumbered

   “WHEREFORE” clause following Paragraph 81 of the Amended Complaint.

                                             “JURY DEMAND”

          Defendant admits that Plaintiff demands a jury trial.


                            DEFENSES AND AFFIRMATIVE DEFENSES

          1.      Plaintiff’s Complaint fails to state a claim upon which relief may be granted

   because neither the Americans With Disabilities Act (“ADA”) nor the Florida Civil Rights Act

   (“FCRA”) apply to Plaintiff, who was a candidate for employment as a crewmember on a foreign-

   flagged vessel in international waters.




                                                   10
Case 1:18-cv-24023-EGT Document 59 Entered on FLSD Docket 10/15/2019 Page 11 of 14




           2.      Plaintiff’s Complaint fails to state a claim upon which relief may be granted

   because even if the ADA and FCRA were applicable to Plaintiff’s claim, RCCL’s conduct was

   lawful because employing Plaintiff in a shipboard position would have caused RCCL to be in

   violation of the laws of its vessels’ flag state and international maritime conventions to which the

   United States and the vessels’ flag states are signatories.

           3.      Plaintiff’s Complaint fails to state a claim upon which relief may be granted

   because even if the ADA and FCRA were applicable to Plaintiff’s claim, the Plaintiff was not a

   qualified individual with a disability or handicap under the applicable standards contained in the

   International Labor Organization’s medical standards for seafarers.

           4.      Plaintiff’s Complaint fails to state a claim upon which relief may be granted

   because even if the ADA and FCRA were applicable to Plaintiff’s claim, RCCL did not violate

   the ADA or FCRA because the qualification standards it used with respect to Plaintiff’s job on a

   cruise ship were job-related and consistent with business necessity.

           5.      Plaintiff’s Complaint fails to state a claim upon which relief may be granted

   because even if the ADA and FCRA were applicable to Plaintiff’s claims, RCCL’s conduct was

   lawful because employing Plaintiff in a shipboard position would have been a direct threat to the

   health and safety of the Plaintiff or others.

           6.      RCCL’s actions were motivated by legitimate business reasons unrelated to

   Plaintiff’s alleged disability.

           7.      Any recovery by Plaintiff must be reduced, in whole or in part, because and to the

   extent he failed or refused to take reasonable steps to mitigate his damages.




                                                    11
Case 1:18-cv-24023-EGT Document 59 Entered on FLSD Docket 10/15/2019 Page 12 of 14




           8.      Plaintiff’s claim for punitive damages must fail because no managing agent of

   RCCL engaged in any discriminatory act with malice or reckless indifference to Plaintiff’s

   statutorily protected rights.

           9.      Defendants reserve the right to assert additional defenses as may appear applicable

   during the course of this litigation.

           WHEREFORE, RCCL respectfully requests that this Court dismiss Plaintiff’s Complaint

   with prejudice, award RCCL its costs and reasonable attorneys’ fees incurred in this action, and

   award any such other and further relief as this Court deems just and proper.

   Dated: October 15, 2019.


                                                     Respectfully submitted,

                                                     OGLETREE, DEAKINS, NASH, SMOAK
                                                      & STEWART, P.C.
                                                     Counsel for Defendant, Royal Caribbean
                                                     Cruises Ltd.
                                                     Two Datran Center
                                                     9130 South Dadeland Boulevard, Suite 1625
                                                     Miami, Florida 33156
                                                     (305) 374-0506
                                                     (305) 374-0456 (fax)

                                                     s/ David M. DeMaio
                                                     David M. DeMaio
                                                     Florida Bar No. 886513
                                                     david.demaio@ogletreedeakins.com
                                                     Gregory R. Hawran
                                                     Florida Bar No. 55989
                                                     gregory.hawran@ogletreedeakins.com




                                                   12
Case 1:18-cv-24023-EGT Document 59 Entered on FLSD Docket 10/15/2019 Page 13 of 14




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 15, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record or pro se parties identified on the attached Service

   List in the manner specified, either via transmission of Notices of Electronic Filing generated by

   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

   to receive electronically Notices of Electronic Filing.


                                                       s/ David M. DeMaio
                                                       David M. DeMaio




                                                    13
Case 1:18-cv-24023-EGT Document 59 Entered on FLSD Docket 10/15/2019 Page 14 of 14




                                      SERVICE LIST

             SAMUEL SCHULTZ v. ROYAL CARIBBEAN CRUISES LTD., ET AL.
               United States District Court for the Southern District of Florida
                          CASE NO.: 2018-CIV-24023- TORRES

                                                  Cathleen Scott, Esq.
                                                  cscott@scottwagnerlaw.com
                                                  Lindsey Wagner, Esq.
                                                  lwagner@scottwagnerlaw.com
                                                  SCOTT WAGNER & ASSOCIATES, P.A.
                                                  250 South Central Boulevard
                                                  Jupiter Gardens, Suite 104-A
                                                  Jupiter, FL 33458
                                                  Telephone: 561.653.0008
                                                  Facsimile: 561.653.0020

                                                  Kathleen Peratis, Esq.
                                                  KP@outtengolden.com
                                                  Nina R. Frank, Esq.
                                                  OUTTEN & GOLDEN LLP
                                                  685 Third Avenue, 25th Floor
                                                  New York, New York 10017
                                                  Telephone: 212.245.1000
                                                  Facsimile: 646.509.2071

                                                  Counsel for Plaintiff

                                                  Method of Service: CM/ECF

                                               David M. DeMaio
                                               david.demaio@ogletreedeakins.com
                                               Gregory R. Hawran
                                               gregory.hawran@ogletreedeakins.com
                                               OGLETREE, DEAKINS, NASH,
                                                SMOAK & STEWART, P.C.
                                               Two Datran Center
                                               9130 South Dadeland Blvd., Suite 1625
                                               Miami, FL 33156
                                               Telephone: 305.374.0506
                                               Facsimile: 305.374.0456

                                                  Counsel for Defendant, RCCL


                                                                                   40355817.1




                                             14
